Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 1 of 25



          Ex. D ‐ Claim Chart
       U.S. Patent No. 7,664,924




                                                                  1
                          Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 2 of 25

                                                       Ex. D – Claim Chart
                                                    U.S. Patent No. 7,664,924

       CLAIM 1                                                          SOPHOS PRODUCTS

1[pre] In a computer        Sophos offers various software that performs the method of claim 1. Specifically, Sophos offers many
comprising a storage        applications to protect against electronic threats such as viruses, ransomware, malware, and the like.
medium and an               That software includes features such as Sophos Anti‐Virus, Sophos Behavior Monitoring, and/or
application running on      Sophos Live Protection. For example, the infringing products that incorporate those features include
said computer, a method     Endpoint Security and Control, Central Endpoint Protection, Intercept X, Intercept X Advanced,
of controlling write        Intercept X Advanced with EDR, Home, and Home Premium.
access to said storage
medium by said
application comprising:




                                           https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 2


                                                                                                                                           2
                          Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 3 of 25

                                                       Ex. D – Claim Chart
                                                    U.S. Patent No. 7,664,924

       CLAIM 1                                                          SOPHOS PRODUCTS

1[pre] In a computer
                            Relevant features discussed in this chart span the software of Endpoint Security and Control,
comprising a storage
                            Intercept X, Intercept X Advanced, Intercept X Advanced with EDR, Central Endpoint, Home, and
medium and an
                            Home Premium as shown in this charts. Upon information and belief, Endpoint Security and Control is
application running on
said computer, a method     an earlier iteration of the Intercept X & Central Endpoint Suite.
of controlling write
access to said storage
medium by said
application comprising:




                                  https://www.sophos.com/en-us/medialibrary/PDFs/factsheets/sophos-endpoint-license-guide.pdf

                                                                                                                                3
                          Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 4 of 25

                                                     Ex. D – Claim Chart
                                                  U.S. Patent No. 7,664,924

       CLAIM 1                                                        SOPHOS PRODUCTS

1[pre] In a computer        This chart shows an overview of the Sophos Home versus Premium editions.
comprising a storage
medium and an
application running on
said computer, a method
of controlling write
access to said storage
medium by said
application comprising:




                                           https://home.sophos.com/en-us/free-anti-virus-windows.aspx


                                                                                                        4
                          Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 5 of 25

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

       CLAIM 1                                                            SOPHOS PRODUCTS

1[pre] In a computer        Sophos’s software operates and runs on a computer such as a PC, Mac, or Server with a storage
comprising a storage        medium such as a hard disk or memory. The software controls write access to the computer’s storage
medium and an               medium to prevent malicious files from being written to the device, which is a central purpose of the
application running on      software sold by Sophos. As shown below, Sophos’s software analyzes applications running on the
said computer, a method     computer and blocks activity of the applications that appear to be malicious, including blocking write
of controlling write
                            access.
access to said storage
medium by said
application comprising:




                                   https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 25-26.




                                                                                                                                        5
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 6 of 25

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[a] detecting an             Sophos’s software detects attempts by the application to write data to said storage medium. For
attempt by the                example, Sophos’s “malicious behavior detection” analyses programs running on the computer to
application to write data     detect and block known malicious activity, including attempts to write data to the storage medium.
to said storage medium;       As shown below, using Sophos’s Behavior Monitoring, Sophos’s “suspicious behavior detection
                              analyzes the behavior of program and watches for signs of malware, such as suspicious writes to the
                              registry or file copy actions.”




                                     https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 25-26.




                                                                                                                                          6
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 7 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[a] detecting an             As another example, Sophos’s “on‐access scanning,” detects attempts by the application to write data
attempt by the                to said storage medium. For example, on‐access scanning detects any attempts to open, save, copy or
application to write data     rename a file, which necessarily includes an attempt by the application to write data to said storage
to said storage medium;       medium. Further, “on‐access scanning” may be set to “check files on write.”




                                https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 7-8.




                                                                                                                                   7
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 8 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[b] in response to said     In response to the write attempts discussed for limitation 1[a], the Sophos software attempts to retrieve a
write attempt,               permission value from a database comprised of data elements encoding at least one permission value
attempting to retrieve a     associated with one or more applications. For example, the Sophos software utilizes rules, policies, whitelists,
permission value from a      authorized lists, and/or exceptions that are stored in a database. For example, Sophos’s “Authorized list”
database comprised of        includes at lease one permission value (e.g., an authorization) associated with each item on the list, and each
data elements encoding       item is associated with an application.
at least one permission
value associated with
one or more
applications;




                                  https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 6, 32.




                                                                                                                                                8
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 9 of 25

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[b] in response to said     As another example, Sophos’s software includes “whitelists.” Sophos’s “whitelist” includes at lease one
write attempt,               permission value (e.g., an authorization) associated with each item on the list, and each item is associated with
attempting to retrieve a     an application.
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                             https://community.sophos.com/kb/en-us/111334




                                                                                                                                            9
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 10 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                            SOPHOS PRODUCTS

1[b] in response to said      In yet another example, Sophos’s software includes an allow list. Sophos’s “allow list” includes at lease one
write attempt,                permission value (e.g., an authorization) associated with each item on the list, and each item is associated with
attempting to retrieve a      an application. The items on list are stored on a database that include data elements encoding permission
permission value from a       values, e.g., “authorized,” that are associated with the items on the list. While an allow list is maintained by
database comprised of         SophosLabs, the list is provided to and stored in the computer to “improve performance.”
data elements encoding
at least one permission
value associated with
one or more
applications;




                              https://community.sophos.com/kb/en‐us/110921




                                                                                                                                            10
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 11 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[b] in response to said      In yet another example, Sophos’s software may exclude certain files, folder, and/or drives from on‐access
write attempt,                scanning. The information regarding the excluded files, folders, and/or drives are store on a database that
attempting to retrieve a      include data elements encoding permission values, e.g., specifying not to scan. The values are associated with
permission value from a       one or more applications (e.g., the applications within the files, folder, and/or drives).
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                     https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 21




                                                                                                                                          11
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 12 of 25

                                                            Ex. D – Claim Chart
                                                         U.S. Patent No. 7,664,924

        CLAIM 1                                                              SOPHOS PRODUCTS

1[b] in response to said      Similarly, Sophos’s software may exclude certain file types from on‐access scanning. The information regarding
write attempt,                the file types are stored on a database that include data elements encoding permission values, e.g., specifying
attempting to retrieve a      files types to scan. The values are associated with one or more applications (e.g., by file extension type).
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                              https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 11




                                                                                                                                          12
                           Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 13 of 25

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                           SOPHOS PRODUCTS

1[b] in response to said      As yet another example, Sophos’s software causes “threat identity (IDE)” files to be stored on a database in
write attempt,                the computer. The IDE files include a permission value indicating whether the item is malicious. The database
attempting to retrieve a      is comprised of data elements encoding at least one permission value (malicious or not) associated with the
permission value from a       one or more applications.
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                   https://community.sophos.com/kb/en‐us/110921




                                                                                                                                          13
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 14 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[c] in the case that no       In the case where no permission value for the running application is found in the database (e.g., the
permission value for the       application is not authorized, whitelisted, allowed, excluded or present on an IDE file) the Sophos
running application is         software transmits a query (e.g., a “DNS query”) comprised of an indicia of identity associated with
found in the database,         said running application (e.g., “certain file data”) to a central server operatively connected to the
transmitting to a central      computer and to at least one additional computer. (e.g., Sophos’s SophosLabs server). For example,
server operatively
                               this step occurs via “live lookups” to “check suspicious files.”
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                    https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 28




                                                                                                                                     14
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 15 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[c] in the case that no       As an example, the software “Automatically trigger[s] live lookups to SophosLabs to check suspicious
permission value for the       files.”
running application is
found in the database,
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                      https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/sophosendpointsecurityanddataprotectionrgna.pdf at 14




                                                                                                                                                 15
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 16 of 25

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                          SOPHOS PRODUCTS

1[c] in the case that no       More specifically, the “endpoint” (i.e., the computer) can perform cloud look‐ups against individual
permission value for the       files to determine if safe/malicious. This lookup (i.e., query) will necessarily comprise an indicia of
running application is         identity associated with sad running application for SophosLabs to “lookup” the application in the
found in the database,         database.
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                  https://community.sophos.com/kb/en‐us/110921




                                                                                                                                         16
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 17 of 25

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                         SOPHOS PRODUCTS

1[c] in the case that no       Sophos’s software on the endpoint performs the lookups over DNS queries as shown below.
permission value for the
running application is
found in the database,
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;
                               https://community.sophos.com/kb/en‐us/110921




                               https://community.sophos.com/kb/en‐us/111334



                                                                                                                         17
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 18 of 25

                                                             Ex. D – Claim Chart
                                                          U.S. Patent No. 7,664,924

        CLAIM 1                                                               SOPHOS PRODUCTS

1[c] in the case that no       The SophosLabs server is connected to at least one additional computer. For example, each endpoint
permission value for the       with Sophos’s Live Protection technology is operatively connected to the SophosLabs server. As
running application is         another example, additional computers are associated with Sophos’s agents who analyze malware
found in the database,         and provide updates to the server based on the analysis.
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity            https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/sophosendpointsecurityanddataprotectionrgna.pdf at 14
associated with said
running application;




                                                                                                                                                 18
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 19 of 25

                                                              Ex. D – Claim Chart
                                                           U.S. Patent No. 7,664,924

        CLAIM 1                                                                SOPHOS PRODUCTS

1[c] in the case that no       The server is connected to numerous additional computers, as shown below.
permission value for the
running application is
found in the database,
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                               https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf at 3




                                                                                                                                                  19
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 20 of 25

                                                             Ex. D – Claim Chart
                                                          U.S. Patent No. 7,664,924

        CLAIM 1                                                               SOPHOS PRODUCTS

1[d] receiving from said       The Sophos software causes the computer to receive from said central server, data that represents
central server, data that      the collective response of the user of the at least one additional computer to requests by the same
represents the collective      application running on said at least one additional computer to access the storage medium that
response of the user of        comprises said at least one additional computer. For example, the computer receives a response
the at least one               from the server that includes data indicating the status of the file.
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.
                               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 28




                                                                                                                                     20
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 21 of 25

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                          SOPHOS PRODUCTS

1[d] receiving from said       As another example, the computer receives a response from the server that includes data indicating
central server, data that      an action to take.
represents the collective
response of the user of
the at least one
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                               https://community.sophos.com/kb/en‐us/111334




                                                                                                                                21
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 22 of 25

                                                              Ex. D – Claim Chart
                                                           U.S. Patent No. 7,664,924

        CLAIM 1                                                                SOPHOS PRODUCTS

1[d] receiving from said       The data in the response mentioned previously represents the collective response of the user of the
central server, data that      at least one additional computer. The data is based on the “aggregating telemetry” of the additional
represents the collective      computers operatively connected to the server.
response of the user of
the at least one
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                               https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf at 3




                                                                                                                                                  22
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 23 of 25

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                             SOPHOS PRODUCTS

1[d] receiving from said       Moreover, Sophos’s agents (i.e., its experts) review threat information using an additional computer
central server, data that      operatively coupled to the server. The expert’s response via the additional computer is stored in the
represents the collective      server and is represented by the data in the response that is sent to the computer.
response of the user of
the at least one
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                                        https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf at 3




                                                                                                                                                  23
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 24 of 25

                                                             Ex. D – Claim Chart
                                                          U.S. Patent No. 7,664,924

        CLAIM 1                                                               SOPHOS PRODUCTS

1[d] receiving from said       The data in the response, mentioned in the last slide represents the collective response of the user of
central server, data that      the at least one additional computer. For example, Sophos’s agents (its experts) use an additional
represents the collective      computer to provide responses.
response of the user of
the at least one
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage             https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/sophosendpointsecurityanddataprotectionrgna.pdf at 14
medium that comprises
said at least one
additional computer.




                                                                                                                                                 24
                            Case 6:20-cv-00393-ADA Document 1-5 Filed 05/14/20 Page 25 of 25

                                                              Ex. D – Claim Chart
                                                           U.S. Patent No. 7,664,924

        CLAIM 1                                                                SOPHOS PRODUCTS

1[d] receiving from said       As another example, Sophos uses additional computers for its sandbox. During review of files in the
central server, data that      sandbox, a user of the additional computer provides a response related to the file. The central server
represents the collective      provides the collective response to the endpoint.
response of the user of
the at least one
additional computer to
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                               https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf at 6




                                                                                                                                                  25
